DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received March 3, 2021:
Claims 10 and 17 have been canceled as per Applicant’s request.  Claims 1-9, 11-16, and 18-20 are pending.
The previous claim objections have been withdrawn in light of the amendment.
The previous prior art rejection has been withdrawn in light of the amendment.
Thus, the application is in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend claim 16 by adding “to” between ‘opposed’ and ‘each other’ (line 9).
Note: No call was made, as this is a minor grammar informality, wherein the same correction was by Applicant to the same portion of claim 1 (see line 6), and the remarks indicate that claim 16 is meant to be amended in a similar fashion to claim 1 (p 11).
Allowable Subject Matter
Claims 1-9, 11-16, and 18-20 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claims 1 and 16. 
	Claims 1 and 16 teaches a separator and a fuel cell having the separator comprising the elements therein. Notably, the claims require “an outlet manifold positioned at a pair of corners of the central part, which are opposed to each other, and an inlet manifold positioned along a side of the central part to be adjacent to another corner except for the pair of corners at which the outlet manifold is position” and “the central part includes four sub central parts defined by a first symmetrical line and a second symmetrical line, which connect the corners; each of the sub central parts is defined as a first region adjacent to the inlet manifold and a second region adjacent to the outlet manifold.”  US 2004/0115514 (Iwase et al.) and US 2009/0162731 (Gaudillat), previously relied upon, do not teach the claimed feature.  Iwase et al. does not have outlet manifolds that are opposed to each other (see fig. 2 – [105] supply/inlet opposes [108] exhaust/outlet) at corners.  Gaudillat et al.’s supply/inlets are at all four corners (fig. 1 – [2, 3, 4, 5]   ), while the discharges/outlets are in the middle of an edge (fig. 1 – [6, 7, 8, 9]).  There is no motivation to alter the prior to meet the claimed invention (having both inlets and outlets next to corners and maintaining the symmetrical structure).  Thus, none of the prior art of record teach, suggest, or render obvious the claimed invention.  Since claims 2-9, 11-15 and 18-20 are dependent upon either claim 1 or claim 16, they are allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENIA WANG/Primary Examiner, Art Unit 1796